 

Exhibit 10.2

 

TRANSITION AND SEPARATION AGREEMENT

AND GENERAL RELEASE OF CLAIMS

 

THIS TRANSITION AND SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS (the
“Agreement”) is entered into by and between Kenneth Arola (“Executive”) and
Extreme Networks Inc. (the “Company”).  This Agreement will become effective on
the date it is signed by Executive (the “Effective Date”).  This Agreement was
originally presented to Executive on May 12, 2016 (the “Agreement Date”).  

 

FACTUAL RECITALS

This Agreement is entered into with respect to the following facts:

 

A.

Executive was employed by the Company as its SVP, Chief Financial Officer from
on or about June 2, 2014 through May 31, 2016 (“Officer End Date”);

 

B.

Executive’s status as an officer of the Company will end on the Officer End Date
and Executive’s last day of employment with the Company shall be the Separation
Date (as defined below);

 

C.

The Company has offered to Executive certain separation benefits provided that
Executive agrees to the terms of this Agreement and the release herein, and the
Agreement becomes effective;

 

D.

The payments and benefits being made available to Executive pursuant to this
Agreement shall satisfy all outstanding obligations under that certain offer
letter agreement by between Executive and the Company dated as of May 2, 2014,
as amended by that certain letter agreement dated as of February 10, 2015 (the
“Offer Letter”), and the Offer Letter shall be superseded in its entirety by
this Agreement; and

 

E.

Executive has elected to accept such separation benefits, and to terminate
employment with the Company under the terms and conditions set forth below.

Accordingly, Executive and the Company now agree as set forth below.

AGREEMENT

1.Separation from Employment.  Executive acknowledges and agrees that his status
as an officer of the Company will end effective as of the close of business on
the Officer End Date, and shall thereafter be employed as an at-will employee of
the Company.  Executive acknowledges and agrees that his status as an employee
of the Company will end effective as of the close of business on June 30, 2016,
unless terminated earlier by the Company for Cause (as defined in the Offer
Letter) (June 30, 2016 or such earlier date, the “Separation Date”).  Executive
hereby agrees to execute such further document(s) as shall be determined by the
Company as necessary or

1

 

--------------------------------------------------------------------------------

 

desirable to give effect to the termination of Executive’s status as an officer
of the Company; provided that such documents shall not be inconsistent with any
of the terms of this Agreement. 

 

2.

Continued Services.

 

(i)

Transition Period.  During the period of time (the “Transition Period”)
commencing on the Officer End Date and ending on the Separation Date, Executive
shall continue to be employed by the Company on a full time basis and provide
such services as deemed necessary by the Company in Executive’s areas of
expertise and work experience and responsibility.  

 

(ii)

Salary and Benefits Continuation.  During the Transition Period, Executive will
continue to be paid his annual base salary as in effect on the Agreement Date in
accordance with the Company’s normal payroll procedure  and be eligible for all
employee benefit plans generally available to employees of the Company;
provided, however, that, commencing on the Agreement Date, Executive shall not
be eligible for (a) any annual performance bonus for fiscal year 2017, (b)
participation in the Executive Change in Control Severance Plan or (c) any
equity under the Company’s equity plan.  All payments made to Executive during
the Transition Period will be subject to standard payroll deductions and
withholdings.

 

(iii)

Equity Awards.  During the Transition Period, Executive’s outstanding equity
awards, including any options to purchase shares of Company common stock,
Company restricted stock units and Company restricted stock, (collectively,
“Equity Awards”) shall continue to vest and, if applicable, become exercisable
and the restrictions thereupon lapse in accordance with their original vesting
schedules.  Vesting of Executive’s Equity Awards shall cease effective as of the
Separation Date (after giving effect to the accelerated vesting provided in
Section 3(iv) below) and any unvested shares underlying the Equity Awards as of
such date shall automatically terminate.  Executive’s rights with respect to the
exercise of vested options shall continue to be governed by and subject to the
terms and conditions of the related stock option agreement or any other
applicable equity plans/agreements under which they were granted.  

 

(iv)

Section 16 Reporting.  Executive acknowledges that to the extent required by the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), he will have
continuing obligations under Section 16(a) and 16(b) of the Exchange Act to
report any matching transactions in Company common stock for six (6) months
following the Officer End Date.  Executive hereby agrees not to undertake,
directly or indirectly, any reportable transactions involving the common stock
of the Company until the end of such six (6) month period.

 

(v)

Protection of Information.  Executive agrees that, during the Transition Period
and thereafter, Executive will not, except for the purposes of performing the
Transition Duties, seek to obtain any confidential or proprietary information or
materials of the Company.

2

 

--------------------------------------------------------------------------------

 

3.Severance Consideration.  Without admission of any liability, fact or claim,
the Company hereby agrees, subject to Executive’s execution of this
Agreement  and, on or within thirty (30) days following the Separation Date, the
General Release of Claims attached hereto as Exhibit A (the “Release”) becoming
effective and irrevocable, as well as Executive’s performance of his continuing
obligations pursuant to the terms of this Agreement and the terms of the
Employee Innovations and Proprietary Rights Assignment Agreement dated June 10,
2014 (the “Confidentiality Agreement”) and any other proprietary rights,
assignment of inventions, and/or confidentiality agreements between the Company
and Executive, to provide Executive the severance benefits set forth below. 

 

(i)

The Company shall pay to Executive $390,000.00 in a single cash lump sum. Such
payment shall be made, less applicable withholdings and deductions, on or as
soon as reasonably practicable following January 1, 2017.

 

(ii)

The Company shall pay to Executive his annual performance bonus, to the extent
earned, for fiscal year 2016 based solely on the Company’s actual results
against the Company’s goals for the year, as determined by the Company in its
sole discretion.  Any such fiscal year 2016 annual performance bonus that
becomes earned and payable under this Section 3(ii) shall be paid, less
applicable withholdings and deductions, to Executive at the same time related
bonuses are paid to the Company’s continuing executive employees.

 

(iii)

If Executive elects to receive continued healthcare coverage pursuant to the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), the Company shall directly pay that portion of the premium
for Executive and Executive’s covered dependents necessary such that Executive
contributes the same amount to COBRA coverage as Executive contributed to
medical, dental and vision coverage prior to the Agreement Date (the “COBRA
Premiums”), such payment to continue until the earlier of (i) the last day of
the month during which the two (2) month anniversary of the Separation Date
falls or (ii) the date Executive becomes eligible for comparable coverage under
another employer’s plans.  After the Company ceases to pay the COBRA Premiums
pursuant to the preceding, Executive may, if eligible, elect to continue
healthcare coverage at Executive’s expense in accordance with the provisions of
COBRA.  Executive acknowledges that he shall be solely responsible for all
matters relating to Executive’s continuation of coverage pursuant to COBRA,
including, without limitation, Executive’s election of such coverage and his
timely payment of premiums.

 

(iv)

The Company shall accelerate the vesting of each Equity Award held by Executive
as of the Separation Date with respect to that number of unvested shares subject
to the Equity Award as otherwise would have vested had Executive continued
employment with the Company through August 31, 2016.  

 

(v)

Executive understands and agrees that all payments under this Agreement will be
subject to appropriate tax withholding and other deductions.  To the extent any

3

 

--------------------------------------------------------------------------------

 

 

taxes may be payable by Executive for the benefits provided to him by this
Agreement beyond those withheld by the Company, Executive agrees to pay them
himself and to indemnify and hold the Company and the other entities released
herein harmless for any tax claims or penalties, and associated attorneys’ fees
and costs, resulting from any failure by him to make required payments.  To the
extent that any reimbursements payable pursuant to this Agreement are subject to
the provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), such reimbursements shall be paid to Executive no later than
December 31 of the year following the year in which the expense was incurred,
the amount of expenses reimbursed in one year shall not affect the amount
eligible for reimbursement in any subsequent year, and Executive’s right to
reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit. 

 

(vi)

Executive agrees that the payments provided by this Section 3 are not required
under the Company’s normal policies and procedures and are provided as a
severance solely in connection with this Agreement.  Executive acknowledges and
agrees that the payments referenced in this Section 3 constitute adequate and
valuable consideration, in and of themselves, for the promises contained in this
Agreement.  Executive acknowledges that the payment and arrangements herein
shall constitute full and complete satisfaction of any and all amounts properly
due and owing to Executive as a result of his employment with the Company and
the termination thereof, including, without limitation, any severance under the
Offer Letter.

4.General Release of Claims.  As consideration of and in exchange for the
payments and benefits described in Sections 2 and 3 herein, respectively,
Executive and his successors release the Company, its parents and subsidiaries,
and each of those entities’ respective current and former shareholders,
investors, directors, officers, employees, agents, accountants, attorneys, tax
advisors, insurers, legal successors and assigns, of and from any and all action
or actions, cause or causes of action, in law or in equity, suits, debts, liens,
contracts, agreements, promises, liability, claims, demands, damages, loss, cost
or expense, of any nature whatsoever, whether now known or unknown, fixed or
contingent, which Executive now has, or at any other time had, or shall or may
have against those released parties based upon or arising out of any matter,
cause, fact, thing, act or omission whatsoever occurring or existing at any time
up to and including the date on which Executive signs this Agreement, including,
but not limited to any claim arising out of his employment with and/or
separation from the Company, including, but not limited to, any claims for
breach of express or implied contract; wrongful termination; constructive
discharge; discrimination; harassment; retaliation; fraud; defamation;
infliction of emotional distress; any and all claims arising under the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Fair Labor Standards Act,
the Americans with Disabilities Act,  The Family Medical Leave Act, the
Rehabilitation Act of 1973, The Worker Adjustment and Retraining Notification
Act, the Immigration and Nationality Act, the Employee Retirement Income
Security Act of 1974, the National Labor Relations Act, the California Fair
Employment and Housing Act, the California Family Rights Act, the California
Family and Medical Leave law, or the California Labor Code, all as amended; and
any claim or damage arising out of Executive’s employment with and/or

4

 

--------------------------------------------------------------------------------

 

separation from the Company under any common law theory, or any federal, state
or local law, statute or ordinance not expressly referenced above; provided,
however, that nothing in this Agreement prevents Executive from filing,
cooperating with, or participating in any proceeding before the EEOC or a State
Fair Employment Practices Agency except that Executive acknowledges that he may
not be able to recover any monetary benefits in connection with any such claim.
Notwithstanding the above release of claims, it is expressly understood that
this release does not apply to, and shall not be construed as, a waiver or
release of any claims or rights that cannot lawfully be released by private
agreement.  This release of claims shall not affect Executive’s (i) existing
indemnity rights from the Company (whether pursuant to contract or statute,
including, but not limited to, his indemnity rights pursuant to California Labor
Code section 2802), which rights shall remain in full force and effect, (ii)
claims for unemployment compensation or any state disability insurance benefits
pursuant to the terms of applicable state law; (iii) claims for workers’
compensation insurance benefits under the terms of any worker’s compensation
insurance policy or fund of the Company; and (iv) claims to continued
participation in certain of the Company’s group benefit plans pursuant to the
terms and conditions of COBRA.  In addition, the above release of claims is not
intended to apply to or impact any continuing obligations the Company may have
related any benefit entitlements vested as the date of Executive’s employment
termination, pursuant to written terms of any Company employee benefit plan. 

Executive, on behalf of himself and his successors, agrees not to sue or file
any claims seeking monetary recovery from any of the released parties based upon
any claim released by this Agreement.

5.Civil Code Section 1542 Waiver.  Executive acknowledges that he has read
section 1542 of the Civil Code of the State of California, which states in full:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Executive waives any rights that he has or may have under section 1542 (or any
similar provision of the laws of any other jurisdiction) to the full extent that
he may lawfully waive such rights pertaining to this general release of claims,
and affirm that he is releasing all known and unknown claims that he has or may
have against the released parties listed in Section 4 above.

6.Agreement Not To Assist With Other Claims; Executive Representations.

 

(i)

Executive agrees that he shall not, at any time in the future, encourage any
current or former Company employee, or any other person or entity, to file any
legal or administrative claim of any type or nature against the Company or any
of its officers or employees.  Subject to Section 4, Executive further agrees
that he shall not, at any time in the future, assist in any manner any current
or former Company employee, or any other person or entity, in the pursuit or
prosecution of any legal or administrative claim of any type or nature against
the Company or any of its

5

 

--------------------------------------------------------------------------------

 

 

officers or employees.  This Section shall not apply to the Executive’s
participation in any legal or administrative proceeding pursuant to a
duly-issued subpoena or other compulsory legal process. 

 

(ii)

Executive warrants and represents that (a) he has not filed or authorized the
filing of any complaints, charges or lawsuits against the Company or any
affiliate of the Company with any governmental agency or court, and that if,
unbeknownst to Executive, such a complaint, charge or lawsuit has been filed on
his behalf, he will immediately cause it to be withdrawn and dismissed, (b) he
has reported all hours worked as of the date of this Agreement and has been paid
all compensation, wages, bonuses, commissions, and/or benefits to which he may
be entitled and no other compensation, wages, bonuses, commissions and/or
benefits are due to him, except as provided in this Agreement, (c) he has no
known workplace injuries or occupational diseases and has been provided and/or
has not been denied any leave requested under the Family and Medical Leave Act
or any similar state law, (d) the execution, delivery and performance of this
Agreement by Executive does not and will not conflict with, breach, violate or
cause a default under any agreement, contract or instrument to which Executive
is a party or any judgment, order or decree to which Executive is subject, and
(e) upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a valid and binding obligation of Executive,
enforceable in accordance with its terms.

7.Prior Agreement and Return of Company Property.  Executive acknowledges and
agrees that he shall continue to be bound by and comply with the terms of any
Confidentiality Agreement, a copy of each having been provided to Executive at
his request. To the extent that he has not already done so, by the Separation
Date, Executive will promptly return to the Company, in good working condition,
all Company property and equipment that is in Executive’s possession or control,
including, but not limited to, any PDAs, files, records, computers, computer
equipment, cell phones, credit cards, keys, programs, manuals, business plans,
and financial records, and all documents (whether in paper, electronic, or other
format, and all copies thereof) that Executive prepared or received in the
course of his employment with the Company.  Notwithstanding the foregoing,
Executive agrees to return his Company laptop computer to the Company on the
Separation Date for backup and deletion of all Company-related information; and
then, upon the Effective Date, the Company shall give the cleaned laptop
computer to Executive to retain for himself.

8.References. Executive understands and agrees that, provided that Executive
directs all requests for employment references to the Company’s Executive Vice
President, Chief Administrative Officer, HR, Legal & Corporate Secretary Katy
Motiey, or her successor, the Company will respond to reference requests for
Executive by providing his date of hire on or about June 2, 2014, his last date
of employment of the Separation Date, his last position with the Company of EVP,
Chief Financial Officer, and his last rate of pay with the Company of $370,000
per year plus potential bonus.  The Company will provide no further information.

9.Confidentiality.  Executive acknowledges that during his employment with the
Company he received and/or obtained Confidential Information and Third Party
Information as those terms

6

 

--------------------------------------------------------------------------------

 

are defined below.  Executive represents that at all times during the term of
his employment he held in strictest confidence, and did not use, except for the
benefit of the Company any Confidential Information of the Company.  Executive
agrees that he will continue to keep confidential and not to use for the benefit
of any person or entity all non-public information about the Company or third
parties that he acquired during the course of his employment with the Company,
including without limitation any Confidential Information or Third Party
Information.  Executive acknowledges that “Confidential Information” means any
Company personnel information, employee information, proprietary information,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans, products, services, pricing, markets, software,
processes, marketing, finances or other business information obtained by
Executive and/or disclosed to Executive by the Company either directly or
indirectly in writing or orally.  Executive further acknowledges that
Confidential Information does not include any of the foregoing items which have
become publicly known and made generally available through no wrongful act of
Executive or of others who were under confidentiality obligations as to the item
or items involved or improvements or new versions thereof. 

Executive acknowledges that the Company has received from third parties their
confidential or proprietary information subject to a duty on the part of the
Company to maintain the confidentiality of such information (“Third Party
Information”).  Executive represents that he has held all such confidential or
proprietary information in the strictest confidence and agrees not to disclose
any Third Party Information to any person, firm or corporation or to use it.

Nothing in this Agreement is intended to waive or release Executive from any and
all obligations to the Company under any Confidentiality Agreement, or any
obligation created by statutory or common law to protect any intellectual
property or proprietary information of the Company and/or its employees.

10.Non-Disparagement.  Executive agrees that he will not make any disparaging
statements about the Company, or any of its services, products, officers,
directors, employees, customers, or channel partners except to the extent that
such statements are made truthfully in response to a duly issued subpoena or
other compulsory legal process.  The Company agrees that it will direct its
officers and directors not to make any disparaging statements about the
Executive, or any of his work product, except to the extent that such statements
are made truthfully in response to a duly issued subpoena or other compulsory
legal process.  The covenants of non-disparagement set forth in this Agreement
are material terms hereof, and for the breach thereof, any aggrieved party will
be entitled to pursue damages and seek injunctive relief.

11.Non-Solicitation.  Executive recognizes the highly competitive nature of the
Company’s business and that Company employees are exposed to Company trade
secrets, which may include Confidential Information regarding its employees;
therefore, Executive agrees that for a period of one year following the
Separation Date, he will not, on behalf of himself or any other person or
entity, directly or indirectly solicit any employee of the Company to terminate
his/her employment with the Company.

12.Section 409A Compliance.  The Company intends that income provided to the
Executive pursuant to this Agreement will not be subject to taxation under
Section 409A of the Code

7

 

--------------------------------------------------------------------------------

 

(“Section 409A”).  The provisions of this Agreement shall be interpreted and
construed in favor of satisfying any applicable requirements of Section 409A of
the Code.  However, the Company does not guarantee any particular tax effect for
income provided to the Executive pursuant to this Agreement.  In any event,
except for the Company’s responsibility to withhold applicable income and
employment taxes from compensation paid or provided to the Executive, the
Company shall not be responsible for the payment of any applicable taxes
incurred by the Executive on compensation paid or provided to the Executive
pursuant to this Agreement.  In the event that any compensation to be paid or
provided to Executive pursuant to this Agreement may be subject to the excise
tax described in Section 409A, the Company may delay such payment for the
minimum period required in order to avoid the imposition of such excise tax. 

13.Transition; Cooperation.  Each of the Company and Executive shall use their
respective reasonable efforts to cooperate with each other in good faith to
facilitate a smooth transition of Executive’s duties to other executive(s) of
the Company.  After the Separation Date, Executive shall cooperate with the
Company and its affiliates, upon the Company’s reasonable request, with respect
to any internal investigation or administrative, regulatory or judicial
proceeding involving matters within the scope of Executive’s duties and
responsibilities to the Company or its affiliates during his employment with the
Company (including, without limitation, Executive being available to the Company
upon reasonable notice for interviews and factual investigations, appearing at
the Company’s reasonable request to give testimony without requiring service of
a subpoena or other legal process, and turning over to the Company all relevant
Company documents which are or may have come into Executive’s possession during
his employment); provided, however, that any such request by the Company shall
not be unduly burdensome or interfere with Executive’s personal schedule or
ability to engage in gainful employment.

14.No Admission.  This Agreement shall never be considered at any time or for
any purpose as an admission of liability by any party hereto, or that any party
or person referred to herein in this Agreement acted wrongfully with respect to
any other party or person.

15.Governing Law.  This Agreement shall be interpreted in accordance with and
governed by the laws of the State of California.

16.Severability.  If any provision of this Agreement is deemed invalid, illegal,
or unenforceable, that provision will be modified so as to make it valid, legal,
and enforceable, or if it cannot be so modified, it will be stricken from this
Agreement, and the validity, legality, and enforceability of the remainder of
the Agreement shall not in any way be affected.  This Agreement shall be binding
upon, and shall inure to the benefit of, the parties and their respective
successors, assigns, heirs and personal representatives.

17.Dispute Resolution.  In the event of any disputes or claims between the
parties, including, but not limited to, any claims that are based upon or arise
out of this Agreement or any alleged breach of this Agreement, the parties agree
that all such disputes or claims shall be resolved by binding arbitration before
a single arbitrator of the American Arbitration Association (“AAA”) in Santa
Clara County, California pursuant to the AAA’s then-current arbitration rules
for the resolution of employment disputes, which can be reviewed at
www.adr.org.  Executive acknowledges that he waives his rights to have any
disputes under this Agreement, or any dispute

8

 

--------------------------------------------------------------------------------

 

otherwise related to his employment or the termination thereof, resolved before
a court or jury.     

18.Entire Agreement and Modification.  This Agreement, along with the Release
and any other agreements described herein, constitute the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior negotiations and agreements between the parties, whether written or oral,
including the Offer Letter, which agreements are hereby terminated and of no
further legal force or effect. However, nothing in this Agreement or the Release
shall waiver or release any obligations under any Confidentiality Agreements,
which agreements shall remain in full force and effect. This Agreement and the
Release may not be modified or amended except by a document signed by an
authorized officer of the Company and Executive.

19.Execution in Counterparts.  This Agreement may be executed in one or more
counterparts, any one of which shall be deemed to be the original even if the
others are not produced.  Furthermore, facsimile or electronic format signatures
shall be enforceable as originals.  

20.Accepting the Agreement.  To accept the Agreement, Executive must date, sign
and return this Agreement to the attention of Katy Motiey at the Company no
later than May 17, 2016.  If Executive does not sign and return the Agreement by
May 17, 2016, the Agreement will expire.

EXECUTIVE ACKNOWLEDGES THAT HE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO SIGNING
THIS AGREEMENT AND THAT HE IS GIVING UP ANY LEGAL CLAIMS (AS DESCRIBED ABOVE IN
SECTIONS 4, 5 AND 6 HEREIN) HE HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING
THIS AGREEMENT. EXECUTIVE ACKNOWLEDGES THAT HE IS SIGNING THIS AGREEMENT
KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE PAYMENTS AND BENEFITS
DESCRIBED IN SECTIONS 2 AND 3 HEREIN, WHICH INCLUDES CONSIDERATION HE WOULD
OTHERWISE NOT BE ENTITLED TO RECEIVE.

 

 

 

AGREED:

 

Date:5/18/2016

/s/ KENNETH AROLA

Kenneth Arola

 

Date:5/18/2016

EXTREME NETWORKS, INC.

 

 

By: /s/KATY MOTIEY          

 

Name:Katy Motiey

 

Title: Executive Vice President – Chief Administrative Officer – HR, Legal and
Corporate Secretary

 

9

 

--------------------------------------------------------------------------------

 

EXHIBIT A

GENERAL RELEASE OF CLAIMS

This General Release of Claims (“Release”) is entered into as of
_________________, 2016, between Kenneth Arola (“Executive”) and Extreme
Networks Inc. (the “Company”) (collectively referred to herein as the
“Parties”), effective eight (8) days after Executive’s signature hereto (the
“Effective Date”), unless Executive revokes his acceptance of this Release as
provided in Section 2(b), below.  

1.Acknowledgment of Payment/Receipt of All Wages and Benefits.  Except for
payment of expense reimbursements owed to Executive through the Separation Date
(as defined in that certain Transition and Separation Agreement entered into
between the Parties dated as of May 12, 2016 (the “Transition and Separation
Agreement”)), Executive acknowledges and agrees that Executive has been paid in
full all wages (including, but not limited to, base salary, any applicable
bonuses, and Executive’s last paycheck which includes his regular final pay
through and including the Separation Date and which will be given to Executive
by hand on the Separation Date).  Executive understands and agrees that he is
not entitled to, and shall not receive, any further compensation or benefits
from the Company except as set forth in this Section 1 and, following the
Effective Date, in Section 4 of the Transition and Separation Agreement.  The
Company shall reimburse Executive for all outstanding expenses incurred prior to
the Separation Date which are consistent with the Company’s policies in effect
from time to time with respect to travel, entertainment and other business
expenses, subject to the Company’s requirements with respect to reporting and
documenting such expenses.  

2.Executive’s Release of the Company.  Executive understands that by agreeing to
this Release, Executive is agreeing not to sue, or otherwise file any claim
against, the Company or any of its employees or other agents for any reason
whatsoever based on anything that has occurred as of the date Executive signs
this Release.

(a)Executive and his successors release the Company, its parents and
subsidiaries, and each of those entities’ respective current and former
shareholders, investors, directors, officers, employees, agents, accountants,
attorneys, tax advisors, insurers, legal successors and assigns, of and from any
and all action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, whether now
known or unknown, fixed or contingent, which Executive now has, or at any other
time had, or shall or may have against those released parties based upon or
arising out of any matter, cause, fact, thing, act or omission whatsoever
occurring or existing at any time up to and including the date on which
Executive signs this Release, including, but not limited to any claim arising
out of his employment with and/or separation from the Company, including, but
not limited to, any claims for breach of express or implied contract; wrongful
termination; constructive discharge; discrimination; harassment; retaliation;
fraud; defamation; infliction of emotional distress; any and all claims arising
under the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Fair Labor
Standards Act, the Americans with Disabilities Act, the Age Discrimination in
Employment Act, the

10

 

--------------------------------------------------------------------------------

 

Older Workers  Benefit Protection Act, The Family Medical Leave Act, the
Rehabilitation Act of 1973, The Worker Adjustment and Retraining Notification
Act, the Immigration and Nationality Act, the Employee Retirement Income
Security Act of 1974, the National Labor Relations Act, the California Fair
Employment and Housing Act, the California Family Rights Act, the California
Family and Medical Leave law, or the California Labor Code, all as amended; and
any claim or damage arising out of Executive’s employment with and/or separation
from the Company under any common law theory, or any federal, state or local
law, statute or ordinance not expressly referenced above; provided, however,
that nothing in this Release prevents Executive from filing, cooperating with,
or participating in any proceeding before the EEOC or a State Fair Employment
Practices Agency except that Executive acknowledges that he may not be able to
recover any monetary benefits in connection with any such claim. Notwithstanding
the above release of claims, it is expressly understood that this release does
not apply to, and shall not be construed as, a waiver or release of any claims
or rights that cannot lawfully be released by private agreement.  This release
of claims shall not affect Executive’s (i) existing indemnity rights from the
Company (whether pursuant to contract or statute, including, but not limited to,
his indemnity rights pursuant to California Labor Code section 2802), which
rights shall remain in full force and effect, (ii) claims for unemployment
compensation or any state disability insurance benefits pursuant to the terms of
applicable state law; (iii) claims for workers’ compensation insurance benefits
under the terms of any worker’s compensation insurance policy or fund of the
Company; and (iv) claims to continued participation in certain of the Company’s
group benefit plans pursuant to the terms and conditions of COBRA.  In addition,
the above release of claims is not intended to apply to or impact any continuing
obligations the Company may have related any benefit entitlements vested as the
date of Executive’s employment termination, pursuant to written terms of any
Company employee benefit plan. 

Executive, on behalf of himself and his successors, agrees not to sue or file
any claims seeking monetary recovery from any of the released parties based upon
any claim released by this Release.

(b)Waiver of Rights under the Age Discrimination in Employment Act.  Executive
is over the age of forty (40) years, and in accordance with the Age
Discrimination in Employment Act and Older Workers’ Benefit Protection Act
(collectively, the “Act”), Executive acknowledges that:

(i)Executive has been advised in writing to consult with an attorney prior to
executing this Release, and has had the opportunity to do so;

(ii)Executive is aware of certain rights to which he may be entitled under the
Act;

(iii)In exchange for executing this Release, Executive will receive severance
pay and benefits provided for in the Transition and Separation Agreement to
which he would otherwise not be entitled, and in addition to the compensation
and benefits that he earned as an employee of the Company;

11

 

--------------------------------------------------------------------------------

 

(iv)By signing this Release, Executive will not waive rights or claims under the
Act which may arise after the execution of this Release; 

(v)Executive has been given a period of at least 21 days to consider this
Release, and understands that if he does not sign this Release he will not
receive the severance pay and benefits described in Section 3 of the Transition
and Separation Agreement; and

(vi)Executive has a period of seven days from the date of execution in which to
revoke this Release by email notice to Katy Motiey at
kmotiey@extremenetworks.com.  In the event Executive does not exercise his right
to revoke this Release, the Release shall become effective on the date
immediately following the seven-day revocation period described above.

(vii)Executive and the Company expressly agree that any revisions made to this
Release, whether material or not, do not restart the running of the 21-day
review period.

(c)Civil Code Section 1542 Waiver.  Executive acknowledges that he has read
section 1542 of the Civil Code of the State of California, which states in full:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Executive waives any rights that he has or may have under section 1542 (or any
similar provision of the laws of any other jurisdiction) to the full extent that
he may lawfully waive such rights pertaining to this general release of claims,
and affirm that he is releasing all known and unknown claims that he has or may
have against the released parties listed in Section 1(a) above.

3.Executive Representations.  Executive represents and warrants that:

(a)Executive has returned to the Company all Company property in Executive’s
possession pursuant to Section 7 of the Transition and Separation Agreement;

(b)Executive is not owed wages, commissions, bonuses or other compensation,
other than any payments that become due under Section 3 of the Transition and
Separation Agreement;

(c)During the course of Executive’s employment Executive did not sustain any
injuries for which Executive might be entitled to compensation pursuant to
worker’s compensation law or Executive has disclosed any injuries of which he is
currently, reasonably aware for which he might be entitled to compensation
pursuant to worker’s compensation law;

12

 

--------------------------------------------------------------------------------

 

(d)From the date Executive executed the Transition and Separation Agreement
through the date Executive executes this Release, Executive has not made any
disparaging comments about the Company, nor will Executive do so in the future;
and 

(e)Executive has not initiated any adversarial proceedings of any kind against
the Company or against any other person or entity released herein, nor will
Executive do so in the future, except as specifically allowed by this
Release.  Executive reaffirms his obligations under Sections 6 and 10 of the
Transition and Separation Agreement.  

4.Maintaining Confidential Information.  Executive reaffirms his obligations
under any Confidentiality Agreement (as defined in the Transition and Separation
Agreement).  Executive acknowledges and agrees that the payments provided in
Section 3 of the Transition and Separation Agreement shall be subject to
Executive’s continued compliance with Executive’s obligations under the
Confidentiality Agreement.  Executive reaffirms his confidentiality obligations
under Section 9 of the Transition and Separation Agreement.

5.Cooperation with the Company.  Executive reaffirms his obligations to
cooperate with the Company pursuant to Section 13 of the Transition and
Separation Agreement.  

6.Non-Solicitation.  Executive reaffirms his obligations to cooperate with the
Company pursuant to Section 11 of the Transition and Separation Agreement.

7.Severability.  The provisions of this Release are severable.  If any provision
is held to be invalid or unenforceable, it shall not affect the validity or
enforceability of any other provision.

8.Choice of Law.  This Release shall in all respects be governed and construed
in accordance with the laws of the State of California, including all matters of
construction, validity and performance, without regard to conflicts of law
principles.

9.Integration Clause.  This Release and the Transition and Separation Agreement
(and any agreements referenced therein) contain the Parties’ entire agreement
with regard to the transition and separation of Executive’s employment, and
supersede and replace any prior agreements as to those matters, whether oral or
written.  This Release may not be changed or modified, in whole or in part,
except by an instrument in writing signed by Executive and a member of the board
of directors of the Company.

10.Execution in Counterparts.  This Release may be executed in counterparts with
the same force and effectiveness as though executed in a single
document.  Facsimile signatures shall have the same force and effectiveness as
original signatures.

11.Intent to be Bound.  The Parties have carefully read this Release in its
entirety; fully understand and agree to its terms and provisions; and intend and
agree that it is final and binding on all Parties.

(Signature page(s) follow)




13

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing on the dates shown below. 

EXECUTIVE ACKNOWLEDGES THAT HE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO SIGNING
THIS RELEASE AND THAT HE IS GIVING UP ANY LEGAL CLAIMS (AS DESCRIBED ABOVE) HE
HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS RELEASE. EXECUTIVE
UNDERSTANDS THAT HE MAY HAVE AT LEAST 21 DAYS TO CONSIDER THIS RELEASE, THAT HE
MAY NOT SIGN IT PRIOR TO THE SEPARATION DATE, THAT HE MAY REVOKE IT AT ANY TIME
DURING THE 7 DAYS AFTER HE SIGNS IT AND THAT IT SHALL NOT BECOME EFFECTIVE UNTIL
THAT 7-DAY PERIOD HAS PASSED.  EXECUTIVE ACKNOWLEDGES THAT HE IS SIGNING THIS
RELEASE KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE SEVERANCE
DESCRIBED IN THE TRANSITION AND SEPARATION AGREEMENT, WHICH INCLUDES
CONSIDERATION HE WOULD OTHERWISE NOT BE ENTITLED TO RECEIVE.

 

Date:

 

Kenneth Arola

 

Date:

EXTREME NETWORKS, INC.

 

 

By:

 

Name:

 

Title:

 

14

 